Name: 2010/354/: Commission Decision of 25 June 2010 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in feral pigs (notified under document C(2010) 4170) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  international trade;  Europe;  agricultural activity
 Date Published: 2010-06-26

 26.6.2010 EN Official Journal of the European Union L 160/28 COMMISSION DECISION of 25 June 2010 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in feral pigs (notified under document C(2010) 4170) (Text with EEA relevance) (2010/354/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2) and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures in relation to classical swine fever in the Member States or regions thereof set out in the Annex to that Decision. (2) The Annex to Decision 2008/855/EC comprises three parts, depending on the epidemiological situation in the areas listed therein. Parts I and II of that Annex list the areas in the Member States where the epidemiological situation with regard to feral pigs is considered to be most favourable. (3) Although feral pigs are included in the scope of Decision 2008/855/EC, the control measures provided for in that Decision are primarily targeting pigs from holdings and products derived therefrom. (4) Commission Decision 2002/106/EC (4) sets out the diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever. (5) In order to better control the spread of classical swine fever, it is appropriate to provide for certain animal health control measures targeting the feral pig population affected by that disease. In particular, a prohibition on the dispatch from the areas listed in the Annex to Decision 2008/855/EC of consignments of live feral pigs and of fresh meat, meat preparations and meat products consisting of or containing such meat should be laid down. (6) It is however appropriate to permit that consignments of fresh meat of feral pigs, meat preparations and meat products consisting of or containing such meat be dispatched from those areas to other areas not listed in the Annex to Decision 2008/855/EC, provided that virological tests are performed in accordance with Decision 2002/106/EC, that the results of those tests are negative and that the competent veterinary authority of the place of destination gives its prior approval. (7) Decision 2008/855/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The following Article 8b is inserted in Decision 2008/855/EC: Article 8b Measures relating to live feral pigs, fresh meat, meat preparations and meat products consisting of or containing meat from feral pigs 1. The Member States concerned with areas listed in the Annex shall ensure that: (a) no live feral pigs from the areas listed in the Annex are dispatched to other Member States or to other areas in the territory of the same Member State; (b) no consignments of fresh meat of feral pigs, meat preparations and meat products consisting of or containing such meat from the areas listed in the Annex are dispatched to other Member States or to other areas in the territory of the same Member State. 2. By way of derogation from paragraph 1(b), the Member States concerned with areas listed in Parts I and II of the Annex may authorise the dispatch of consignments of fresh meat of feral pigs, meat preparations and meat products consisting of or containing such meat from those areas to other areas not listed in the Annex, provided that: (a) the pigs have been tested with negative results for classical swine fever according to any of the diagnostic procedures described in Part A(1), Part B or Part C of Chapter VI of the Annex to Decision 2002/106/EC; (b) the competent authority of the place of destination gives its prior approval. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 June 2010. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19. (4) OJ L 39, 9.2.2002, p. 71.